department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa cbs bo1 gl-152965-01 uil memorandum for associate area_counsel cincinnati cc sb cin from alan c levine chief branch collection bankruptcy and summonses subject whether levy may be challenged at cdp hearing by e-mail dated date you asked if we agreed with the substance of your memorandum to the appeals team manager in area your memorandum addresses the following two issues raised in a hypothetical context whether a taxpayer who was offered and failed to timely request a collection_due_process cdp hearing in response to a final notice notice_of_intent_to_levy and notice of your right to a hearing l1058 or lt11 cdp_notice may properly challenge the appropriateness of the proposed levy in a subsequent cdp proceeding arising from the filing of a notice_of_federal_tax_lien if the answer to the above question is answered affirmatively whether a levy served after a cdp_notice is issued but no timely request for a cdp hearing has been made may be challenged at a subsequent cdp proceeding arising from the filing of a notice_of_federal_tax_lien conclusion a taxpayer who was offered and failed to timely request a cdp hearing in response to a cdp_notice cannot challenge the appropriateness of the proposed levy in a subsequent cdp hearing arising from the filing of a notice_of_federal_tax_lien however an appeals officer may consider the effect of the levy on the taxpayer in determining whether the filing of the notice_of_federal_tax_lien was appropriate a taxpayer cannot challenge a levy which was served after a cdp_notice was issued but for which the taxpayer did not timely request a cdp hearing at a subsequent cdp proceeding arising from the filing of a notice_of_federal_tax_lien the appeals officer may however consider the effect of the levy on the taxpayer in determining whether the filing of the notice_of_federal_tax_lien was appropriate analysis gl-152965-01 you opine that a taxpayer may challenge the appropriateness of a previous levy one in which the taxpayer was offered but did not timely request a cdp hearing in a subsequent cdp hearing arising from the filing of a tax_lien you base your opinion on the fact that sec_6330 which is applicable to a sec_6320 hearing under sec_6320 provides that at a cdp hearing a taxpayer may challenge the appropriateness of collection actions you also note that sec_6330 provides that an appeals officer cannot consider an issue if it was raised and considered at a previous cdp hearing or other administrative or judicial proceeding and the taxpayer participated meaningfully in said proceeding because the taxpayer did not challenge the levy in a previous hearing you conclude that the taxpayer may raise the appropriateness of the levy in a lien cdp hearing we do not agree the regulations under sec_6330 specifically provide that if a taxpayer does not request a cdp hearing with appeals within the 30-day period commencing the day after the date of the cdp_notice the taxpayer foregoes the right to a cdp hearing with respect to the tax and tax period or periods shown on said notice temp sec_301_6330-1t c q a-c7 the requirement that a taxpayer request a timely hearing after receipt of a cdp_notice under sec_6330 in order to obtain a hearing on the levy is reinforced in temp sec_301 1t a q a-b2 taxpayer foregoes right to a cdp hearing if a timely request for a hearing is not made following the first notification of a levy and temp sec_301_6330-1t a q a-b4 taxpayer must request cdp hearing within days of the date of the first cdp_notice in other words a taxpayer who fails to timely request a sec_6330 cdp hearing after receiving a cdp_notice listing a specific tax and tax period or periods is not entitled to a second opportunity to challenge the levy regardless of how many levy notices the taxpayer receives for that same tax and tax period or periods allowing a taxpayer to challenge a levy in a sec_6320 cdp hearing after the taxpayer failed to exercise the opportunity to challenge the levy in a sec_6330 cdp hearing would undermine the regulations we note that the regulations do not totally preclude a taxpayer from challenging a levy even though the taxpayer did not timely request a cdp hearing under sec_6330 specifically temp sec_301 i provides that if a taxpayer fails to request a sec_6330 cdp hearing within the 30-day period the taxpayer may still request an administrative hearing called an equivalent_hearing with appeals this hearing is held by appeals and will generally follow appeals procedures for a cdp hearing except that appeals will issue a decision letter rather than a notice_of_determination a taxpayer may not appeal to a court from a decision letter but under certain circumstances can seek tax_court review of a denial of innocent spouse relief under sec_6015 pursuant to that code section gl-152965-01 in context the reference to the appropriateness of collection actions in both sec_6330 a i and temp sec_301 e setting forth the matters which can be considered at a sec_6320 cdp hearing cannot mean that a taxpayer who fails to request timely a cdp hearing concerning a proposed levy may challenge the validity of the proposed levy in a cdp hearing concerning the filing of a notice of tax_lien it is our opinion however that in situations where the taxpayer fails to timely request a sec_6330 cdp hearing these provisions allow the appeals officer to consider the effect but not the validity of the levy when determining if the filing of the notice_of_federal_tax_lien was appropriate in a subsequent sec_6320 cdp hearing for example if a levy is expected to result in full payment of the liability the appeals officer may conclude that filing the lien was unnecessary to protect the government’s interest on the other hand if the levy is not expected to result in full payment or is unlikely to be executed for some reason the appeals officer may conclude that the filing of the lien was necessary and or appropriate to protect the government’s interest finally there may be other additional fact situations which would permit the appeals officer to consider the effect of a levy at a sec_6320 cdp hearing for the reasons set forth above if a levy has been served pursuant to a cdp_notice a taxpayer cannot also challenge that levy at a subsequent sec_6320 cdp proceeding if the taxpayer failed to timely request a cdp hearing however as also noted above under sec_6330 an appeals officer may consider the effect of said levy when determining if the filing of the notice_of_federal_tax_lien was appropriate in a subsequent sec_6320 cdp hearing
